DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of embodiment D, drawn to Fig. 18, in the reply filed on 6/27/2022 is acknowledged.  Claims 7, 8, 11 have been withdrawn from consideration.  Moreover, claim 12, which covers the same subject matters as claim 8, have also been withdrawn from consideration. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hirorata et al. (JP 2008/185482 A) (for compact prosecution purpose, an English machine translation is used and referred to as Hirorata) in view of Krishna et al. (US 2005/0211873 A1).
Regarding claim 1, Hirorata teaches an infrared detection apparatus (temperature measuring device in Fig. 1-2 of Hirorata) comprising: 
a detection unit (photomultiplier tube C in Figs. 1-2) including a photoelectric conversion layer (light absorption layer 12 in Fig. 2 of Hirorata);
an operation device (detector drive circuit E, as described in [0038] of Hirorata) configured to apply a first voltage (low voltage value as described in [0053]-[0055], for example, 2V value in [0055]) and a second voltage (high voltage value as described in [0053]-[0055]) to the photoelectric conversion layer, the first voltage and the second voltage being respectively provided for setting a first responsivity peak wavelength (the characteristic wavelength associated with the low voltage value set as described in [0055] of Hirorata) and a second responsivity peak wavelength (the characteristic wavelength associated with the high voltage value set as described in [0055] of Hirorata) to be used for detecting an infrared ray (radiation from object A in Fig. 1) with the photoelectric conversion layer, and the second responsivity peak wavelength being different from the first responsivity peak wavelength (as described in [0011]-[0016] of Hirorata); 
a detector (ammeter D1 in Fig. 2) configured to detect (i) a first photocurrent (current S1 when the low voltage value is set, as described in [0057]) to be output from the detection unit when the first voltage is applied to the photoelectric conversion layer, and (ii) a second photocurrent (current S1 when the high voltage value is set, as described in [0057]) to be output from the detection unit when the second voltage is applied to the photoelectric conversion layer; and 
a calculator (computer D2 in Fig. 2) configured to calculate a temperature of an object based on the first photocurrent and the second photocurrent detected by the detector (as described in [0059] of Hirorata).
But Hirorata does not teach that the photoelectric conversion layer constituted by a quantum-dot stacked structure including: quantum dots; a first quantum well layer surrounding the quantum dots; a first barrier layer sandwiching the quantum dots and the first quantum well layer.
Krishna teaches a detector (100 in Figs. 1-2 of Krishna) with tunable spectral response (as shown in Figs. 3A-B of Krishna).  The detector includes a photoelectric conversion layer (stacks from 110 to 118 in Fig. 1) sandwiched between two contact layers (108 and 120 in Fig. 1), where the photoelectric conversion layer constituted by a quantum-dot stacked structure (110 to 118 stack as shown in Figs. 1-2) including: quantum dots (114); a first quantum well layer (112 & 116) surrounding the quantum dots; a first barrier layer (110 and 118) sandwiching the quantum dots and the first quantum well layer.  The spectral response of the detector changes when the applied voltage is changed (see [0012], [0017] of Krishna).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used Krishna’s detector as detection unit in Hirorata’s apparatus.  Krishna’s detector can be tuned continuously.  Moreover, Krishna’s detector also provides synthetic spectral responses that are beyond the spectral responses attainable by the underlying detectors (see [0011] of Krishna).
Regarding claim 2, Hirorata in view of Krishna teaches all the limitations of the infrared detection apparatus according to claim 1, and also teaches wherein the photoelectric conversion layer includes a plurality of the quantum-dot stacked structures stacked together (as described in [0059] of Krishna, the absorbing region has 10 stacks of basic absorbing units).
Regarding claim 3, Hirorata in view of Krishna teaches all the limitations of the infrared detection apparatus according to claim 1, and also teaches wherein the calculator calculates a temperature of the object based on the first photocurrent and the second photocurrent, using a two-color temperature measurement method (as described in [0011]-[0016], [0055]-[0059] of Hirorata).  
Regarding claim 4, Hirorata in view of Krishna teaches all the limitations of the infrared detection apparatus according to claim 1, and also teaches wherein the quantum dots are made of InAs (as stated in [0046] of Krishna), the first quantum well layer is made of InGaAs ([0047] of Krishna), and the first barrier layer is made of AlGaAs (as described in [0048] of Krishna.  AlGaAs is one of the materials.  Krishna discloses that different materials can be selected to provide a suitable conduction band offset, see [0048] of Krishna).  
Regarding claim 9, Hirorata in view of Krishna teaches all the limitations of the infrared detection apparatus according to claim 2, and also teaches wherein the quantum dots are made of InAs ([0046] of Krishna), the first quantum well layer is made of InGaAs (as stated in [0047] of Krishna), and the first barrier layer is made of AlGaAs (as stated in [0048] of Krishna, the barrier 110 and 118 can be made of AlGaAs as well in order to provide a suitable band offset).  
Regarding claim 13, Hirorata in view of Krishna teaches all the limitations of the infrared detection apparatus according to claim 1, but does not explicitly wherein the detection unit detects the infrared ray emitted from the object of which an emissivity in the first responsivity peak wavelength and an emissivity in the second responsivity peak wavelength are equal (Hirorata’s apparatus can be used to measure the temperature of any object.  One such object can be the Sun, or a blackbody object.  By definition, emissivity is defined the ratio of radiant energy emitted by the object surface to that emitted by a blackbody at the same temperature. So if one uses Hirorata’s apparatus to measure temperature of a blackbody object, the emissivity at any wavelength is 1, or always equal to one another).  
Regarding claim 14, Hirorata in view of Krishna teaches all the limitations of the infrared detection apparatus according to claim 1, and also teaches wherein the first responsivity peak wavelength and the second responsivity peak wavelength appear due to the same transition of carriers in the photoelectric conversion layer (this is a property of quantum dots. As combined in claim 1 above, the quantum dots of Hirorata-Krishna is the same as those of the claimed apparatus. Thus, Krishna’s quantum dots must have the same properties.  As shown in Figs. 15A-B of Krishna, Krishna’s quantum dots also operate in the wavelength range of 9-10m.  So if the two wavelengths are set at 9 and 10m, then the two responsivities would be due to the same transition of carriers).  
Regarding claim 15, Hirorata in view of Krishna teaches all the limitations of the infrared detection apparatus according to claim 1, and also teaches wherein the first responsivity peak wavelength and the second responsivity peak wavelength are set in a wavelength range of the same atmospheric window (as described in [0100] of the specification of the instant application, having the same atmospheric window means the two responsivities are due to the same transition of carriers.  For example, any wavelength from 8 to 14 m are set in the same atmospheric window, see [0104] of the specification.  Since the quantum dots of Krishna is the same material as the claimed apparatus, and as shown in Figs. 15A-B of Krishna, if the two wavelengths are selected among the three wavelengths 8, 9 and 10m, then the two responsivities are set in the same atmospheric window).  
Regarding claim 16, Hirorata in view of Krishna teaches all the limitations of the infrared detection apparatus according to claim 15, and also teaches wherein a responsivity peak wavelength (any of the shorter wavelength in the table in Figs. 15A-B of Krishna, for example, 4-7m) other than the first responsivity peak wavelength and the second responsivity peak wavelength is set in a wavelength range other than the wavelength range of the same atmospheric window (the wavelength of 4-7m would fall outside of the atmospheric window as discussed in claim 15 above).  
Regarding claim 17, Hirorata in view of Krishna teaches all the limitations of the infrared detection apparatus according to claim 1, and also teaches wherein the first responsivity peak wavelength appears in a first transition of carriers in the photoelectric conversion layer, and the second responsivity peak wavelength appears in a second transition of the carriers in the photoelectric conversion layer, the second transition being different from the first transition (as described in [0104] of the specification of the instant application, any wavelength from 8 to 14 m are set in the same atmospheric window, see [0104] of the specification.  Since Krishna’s quantum dots are the same as the claimed apparatus, they would have the same properties.  As shown in Figs. 15A-B of Krishna, if the two peak wavelengths are 4m and 9m, then the two responsivities appear in different transitions of carriers).  
Regarding claim 18, Hirorata in view of Krishna teaches all the limitations of the infrared detection apparatus according to claim 17, and also teaches wherein when the first voltage is applied to the photoelectric conversion layer, a first responsivity divided by a second responsivity equals 2 or greater, the first responsivity being a responsivity of the first responsivity peak wavelength and the second responsivity being a responsivity of the second responsivity peak wavelength, and when second voltage is applied to the photoelectric conversion layer, a third responsivity divided by a fourth responsivity equals 2 or greater, the third responsivity being a responsivity of the second responsivity peak wavelength and the fourth responsivity being a responsivity of the first responsivity peak wavelength (this is a property of the quantum dots used in the photoelectric conversion layer.  Since the prior art uses the same quantum dots, they must have the same properties).  
Regarding claim 19, Hirorata in view of Krishna teaches all the limitations of the infrared detection apparatus according to claim 17, and also teaches wherein the first responsivity peak wavelength is set within an area of a first atmospheric window (the atmospheric window of the 4m peak) having a first wavelength range, and the second responsivity peak wavelength is set within in an area of a second atmospheric window (the atmospheric window of the 9m peak) having a second wavelength range longer than the first wavelength range (as second wavelength range around 9m is longer than the first wavelength range around 4m).  
Regarding claim 20, Hirorata in view of Krishna teaches all the limitations of the infrared detection apparatus according to claim 17, and also teaches wherein the first voltage and the second voltage is either positive or negative (these positive/negative voltage includes all possible voltage bias in order for the photodetector to work).
Claims 5-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hirorata in view of Krishna, as applied to claim 1 above, and further in view of Kotani et al. (US 2018/0172508 A1).
Regarding claim 5, Hirorata in view of Krishna teaches all the limitations of the infrared detection apparatus according to claim 1, and also teaches wherein the detection unit further includes: a contact layer (120).
But Hirorata in view of Krishna does not teach that the detection unit further includes: a second barrier layer placed between the photoelectric conversion layer and the contact layer, the second barrier layer being larger in band gap than the first barrier layer.  
Kotani teaches a tunable photodetector (Figs. 15-16 of Kotani) where the active layer (56) is a stack of thirty layers with each layer including InAs quantum dots (61 in Fig. 16) in InGaAs layer (see [0120] of Kotani); these thirty layers are isolated by AlGaAs (as disclosed in [0121] of Kotani, the layer 63 can be either GaAs or AlGaAs).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used Kotani’s active layer in order to reduce variation in detection peak due to manufacturing error (see discussion in [0005]-[0006] of Kotani). 
As incorporated, stack 56 of Kotani replaces the stack 101 of Krishna in Hirorata-Krishna’s apparatus.  The quantum dots 61 are made of InAs; the first quantum well layer is identified as the layer 62 of Kotani, which is made of InGaAs.  The AlGaAs layers 63 of Kotani is identified as first barrier layer.  And the barrier layers 110 and 118 in Fig. 1-2 of Krishna are relabeled to be second barrier layer.  As indicated in Fig. 2 of Krishna, the band gap of the second barrier layer is required to be larger than that of the first barrier layer (63 of Kotani).
Regarding claim 6, Hirorata-Krishna-Kotani teaches all the limitations of the infrared detection apparatus according to claim 5, and also teaches wherein the quantum dots are made of InAs (as combined in claim 5 above), the first quantum well layer is made of InGaAs (as combined in claim 5 above), the first barrier layer is made of AlGaAs having a first band gap (as combined in claim 5 above), and the second barrier layer is made of AlGaAs having a second band gap larger than the first band gap (as combined in claim 5 above).  
Regarding claim 10, Hirorata in view of Krishna teaches all the limitations of the infrared detection apparatus according to claim 2, and also teaches wherein the detection unit further includes: a contact layer (120 in Fig. 1 of Krishna).
But Hirorata in view of Krishna does not teach that the detection unit further includes: a second barrier layer placed between the photoelectric conversion layer and the contact layer, the second barrier layer being larger in band gap than the first barrier layer.  
Kotani teaches a tunable photodetector (Figs. 15-16 of Kotani) where the active layer (56) is a stack of thirty layers with each layer including InAs quantum dots (61 in Fig. 16) in InGaAs layer (see [0120] of Kotani); these thirty layers are isolated by AlGaAs (as disclosed in [0121] of Kotani, the layer 63 can be either GaAs or AlGaAs).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used Kotani’s active layer in order to reduce variation in detection peak due to manufacturing error (see discussion in [0005]-[0006] of Kotani). 
As incorporated, stack 56 of Kotani replaces the stack 101 of Krishna in Hirorata-Krishna’s apparatus.  The quantum dots 61 are made of InAs; the first quantum well layer is identified as the layer 62 of Kotani, which is made of InGaAs.  The AlGaAs layers 63 of Kotani is identified as first barrier layer.  And the barrier layers 110 and 118 in Fig. 1-2 of Krishna are relabeled to be second barrier layer.  As indicated in Fig. 2 of Krishna, the band gap of the second barrier layer is required to be larger than that of the first barrier layer (63 of Kotani).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Primary Examiner, Art Unit 2822